Case 2:12-cr-20419-NGE-LJM ECF No. 109 filed 09/17/20                             PageID.634         Page 1 of 7




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                                             Criminal Case No. 12-20419
v.
                                                                    Honorable Nancy G. Edmunds
JARELL MARCUS JOHNSON,

             Defendant.
                               /

                          ORDER DENYING DEFENDANT’S EMERGENCY
                          MOTION FOR COMPASSIONATE RELEASE [102]

        Pending before the Court is Defendant’s pro se Motion for Compassionate

Release. (ECF No. 102.) Defendant requests that pursuant to the First Step Act of 2018

and 18 U.S.C. § 3582(c)(1)(A) the Court resentence him to a sentence of imprisonment

of time served, or alternatively, convert the remainder of his sentence to a term of

supervised release. Defendant contends his health condition constitutes extraordinary

and compelling circumstances justifying this relief in the wake of the COVID-19 pandemic.

The government opposes the requested relief and has filed a response. (ECF No. 105.)

Defendant also filed a reply brief in support of his motion. 1 (ECF No. 108.). The Court

has reviewed the record in its entirety and finds that a hearing on this matter is not

necessary. For the reasons set forth below, the Court DENIES Defendant’s motion.

        I.         BACKGROUND

        On December 10, 2013, Defendant pled guilty to one count of possession with

intent to distribute heroin in violation of 21 U.S.C. § 841(a) and one count of possession



        1
         Defendant filed a motion requesting permission to file a reply brief. (See ECF No. 107.) That motion is
hereby GRANTED.

                                                        1
Case 2:12-cr-20419-NGE-LJM ECF No. 109 filed 09/17/20            PageID.635     Page 2 of 7




of a firearm in furtherance of a drug trafficking offense in violation 18 U.S.C. § 924(c).

The criminal charge arose from the execution of a search warrant at Defendant’s

apartment where officers recovered, among other items, two pistols and 97.86 grams of

heroin. Defendant was detained pending trial. (See ECF No. 5.)

       On May 12, 2014, the Court sentenced Defendant to be imprisoned for a term of

165 months. The sentence was at the top of Defendant’s guideline range. Defendant’s

sentence was later reduced to 147 months. Defendant is currently confined at FCI Fort

Dix. His projected release date is November 7, 2022.

       Defendant is 30 years old. He suffers from type 1 diabetes and high cholesterol.

He claims to also suffer from a seizure disorder, but the Government contends he has

refused medication for this disorder. And while his medical records describe him as

having a high Body Mass Index, he is not characterized as obese.

       On April 5, 2020, Defendant submitted a request to the warden at Fort Dix FCI for

compassionate release due to his health issues and the COVID-19 pandemic. According

to the Government, on April 27, 2020, that request was denied. The Government confirms

that Defendant has satisfied the exhaustion requirements of § 3582(c)(1)(A).

       Defendant now moves for compassionate release in this Court. The motion has

been fully briefed and is ripe for consideration.

       II.    ANALYSIS

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

modify terms of imprisonment as follows (emphasis added):

       The court may not modify a term of imprisonment once it has been imposed
       except that—in any case—the court, upon motion of the Director of the
       Bureau of Prisons, or upon motion of the defendant after the defendant has
       fully exhausted all administrative rights to appeal a failure of the Bureau of

                                              2
Case 2:12-cr-20419-NGE-LJM ECF No. 109 filed 09/17/20           PageID.636     Page 3 of 7




      Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment (and may impose
      a term of probation or supervised release with or without conditions that
      does not exceed the unserved portion of the original term of imprisonment),
      after considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that—

             (i) extraordinary and compelling reasons warrant such a reduction ...
             and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission.

Thus in order to obtain relief under 18 U.S.C. § 3582(c)(1)(A)(i), a defendant must satisfy

the exhaustion requirement and demonstrate that “extraordinary and compelling reasons”

warrant a reduction of his sentence or compassionate release. In addition to this showing,

the Court must also consider the sentencing factors described in 18 U.S.C. § 3553(a) and

determine whether a sentence reduction would be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

      In his motion, Defendant states that his health condition, specifically his Type 1

diabetes and high cholesterol, in the wake of the COVID-19 pandemic, constitute an

extraordinary and compelling circumstance warranting compassionate release under §

3582(c). In response, the Government argues that Defendant has failed to establish

extraordinary and compelling circumstances warranting his release. The Government

also contends that even if Defendant demonstrated extraordinary and compelling reasons

justifying his release, the motion should be denied because Defendant poses a danger to

the community and consideration of the § 3553(a) factors require denying the motion.

Having considered the record in this matter in its entirety, the Court agrees with the

Government under the facts and circumstances presented here.




                                            3
Case 2:12-cr-20419-NGE-LJM ECF No. 109 filed 09/17/20            PageID.637     Page 4 of 7




         The United States Sentencing Commission has defined “extraordinary and

compelling reasons.” See U.S.S.G. § 1B1.13, comment n.1. There are extraordinary and

compelling reasons for modification where “[t]he defendant is ... suffering from a serious

physical or medical condition ... that substantially diminishes the ability to provide self-

care within the environment of a correctional facility and from which he or she is not

expected to recover.” U.S.S.G. § 1B1.13 comment n.1(A)(ii).

         In this case, Defendant fails to establish extraordinary and compelling reasons

warranting a modification of his sentence or his release from custody. Defendant does

not establish that he suffers from a serious physical or medical condition that would

constitute an extraordinary and compelling reason for a modification of his sentence. The

potential threat imposed by the COVID-19 pandemic does not change this analysis.

Defendant’s risk of exposure to COVID-19 is the same as any other inmate and the

concerns he raises, while valid, are equally applicable to almost every other inmate in

federal custody. And although Defendant suffers from Type 1 diabetes, he does not

demonstrate that he is within the category of individuals who face a potentially heightened

risk of severe illness or death if or when they come into contact with the virus that has

been found to amount to extraordinary and compelling circumstances in other cases. See

United States v. Pomante, No. 19-20316, 2020 WL 2513095, at *6 (E.D. Mich. May 15,

2020).

         Moreover, Defendant is not entitled to compassionate release because he fails to

establish that he is not a danger to the community under 18 U.S.C. § 3142(g). In order

to be entitled to compassionate release, a defendant must “not be a danger to the safety

of any other person or to the community” under 18 U.S.C. § 3142(g). See U.S.S.G. §



                                             4
Case 2:12-cr-20419-NGE-LJM ECF No. 109 filed 09/17/20             PageID.638      Page 5 of 7




1B1.13. 18 U.S.C. § 3142(g) outlines factors to be considered when determining whether

a defendant presents a danger to the safety of any other person and the community:

      (1) the nature and circumstances of the offense charged, including whether the
          offense is a crime of violence, a violation of section 1591, a Federal crime of
          terrorism, or involves a minor victim or a controlled substance, firearm,
          explosive, or destructive device;

      (2) the weight of the evidence against the person;

      (3) the history and characteristics of the person, including

          (A) the person’s character, physical and mental condition, family ties,
             employment, financial resources, length of residence in the community,
             community ties, past conduct, history relating to drug or alcohol abuse,
             criminal history, and record concerning appearance at court proceedings;
             and

          (B) whether, at the time of the current offense or arrest, the person was on
             probation, on parole, or on other release pending trial, sentencing, appeal,
             or completion of sentence for an offense under Federal, State, or local law;
             and

      (4) the nature and seriousness of the danger to any person or the community that
          would be posed by the person’s release. In considering the conditions of
          release described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the
          judicial officer may upon his own motion, or shall upon the motion of the
          Government, conduct an inquiry into the source of the property to be
          designated for potential forfeiture or offered as collateral to secure a bond, and
          shall decline to accept the designation, or the use as collateral, of property that,
          because of its source, will not reasonably assure the appearance of the person
          as required.

18 U.S.C. § 3142(g). The Government argues that, applying these factors, Defendant is

a danger to the community. The Court agrees. The Court previously found that these

factors warranted Defendant’s detention pending trial. (See ECF No. 5.) Defendant was

convicted of serious drug distribution charges and for use of firearm in connection with

his drug-related crimes. And as Defendant has previously acknowledged, he has an

extensive criminal history. The Court commends Defendant on his efforts to improve


                                             5
Case 2:12-cr-20419-NGE-LJM ECF No. 109 filed 09/17/20           PageID.639     Page 6 of 7




himself while incarcerated and encourages him to continue on this path. But based on

the Court’s intimate knowledge of this case and Defendant’s history and characteristics,

the Court finds that Defendant fails to establish that he is not a danger to the community.

      Finally, the Court finds that consideration of the factors set forth in § 3553(a)

weighs against granting the requested relief.        The nature and circumstances of

Defendant’s offenses are serious, and that one factor weighs against granting

compassionate release. See § 3553(a)(1). The Court also finds that releasing Defendant

to home confinement at this point and under these circumstances would not be consistent

with the other § 3553(a) factors. The Court finds that the statutory goal of imposing

punishment would not be satisfied by releasing Defendant to home confinement at this

point. And as discussed, there is no evidence that Defendant no longer poses a continued

danger to the community. Thus granting the requested relief would be inconsistent with

and not supported by the § 3553(a) factors.

      III.   CONCLUSION

      Accordingly, for the above stated reasons, IT IS HEREBY ORDERED that

Defendant’s Emergency Motion for Compassionate Release pursuant to 18 U.S.C. §

3582(c)(1)(A) is DENIED.



      SO ORDERED.

               s/Nancy G. Edmunds
               Nancy G. Edmunds
               United States District Judge



Dated: September 17, 2020



                                              6
Case 2:12-cr-20419-NGE-LJM ECF No. 109 filed 09/17/20         PageID.640     Page 7 of 7




I hereby certify that a copy of the foregoing document was served upon counsel of record
on September 17, 2020, by electronic and/or ordinary mail.


               s/Lisa Bartlett
               Case Manager




                                           7
